EXHIBIT 10.1
 
Execution Version
 
 
TECHNOLOGY PURCHASE AGREEMENT
BETWEEN
SCHLUMBERGER TECHNOLOGY CORPORATION,
SCHLUMBERGER CANADA LIMITED, AND
SCHLUMBERGER B.V.
AND
ENVIRO VORAXIAL TECHNOLOGY, INC. AND
FLORIDA PRECISION AEROSPACE, INC.
____________________________
Dated as of March 13, 2017
 

--------------------------------------------------------------------------------

 
Table of Contents
 
ARTICLE 1 DEFINITIONS  
1
 
 
1.1
 
Certain Definitions.
 
1
 
 
1.2
Other Definitional and Interpretive Matters.
4
 
 
1.3
 
Joint Drafting.
5
 
ARTICLE 2 PURCHASE AND SALE OF ASSETS  
5
 
 
2.1
 
Purchase and Sale of Assets.
 
5
 
 
2.2
 
Excluded Assets.
 
5
 
 
2.3
 
Excluded Liabilities.
 
5
 
 
2.4
 
Grant-Back License.
 
5
 
 
2.5
 
No Implied Rights, No Trademark Rights.
 
6
 
 
2.6
 
Improper Market Entry.
 
6
 
 
2.7
 
Further Conveyances and Assumptions; Consent of Third Parties.
 
7
 
ARTICLE 3 CONSIDERATION
 
  
7
 
 
3.1
 
Consideration.
 
7
 
 
3.2
 
Payment of Purchase Price at Closing.
 
7
 
 
3.3
 
Holdback A Non-Exclusive Remedy.
 
8
 
 
3.4
 
Withholding of Taxes.
 
8
 
ARTICLE 4 CLOSING
 
  
8
 
 
4.1
 
Closing.
 
8
 
 
4.2
 
Closing Date.
 
8
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER
 
  
8
 
 
5.1
 
Organization and Good Standing.
 
8
 
 
5.2
 
Authorization of Agreement.
 
8
 
 
5.3
 
Conflicts; Consents of Third Parties.
 
8
 

 
i

--------------------------------------------------------------------------------

Table of Contents
(continued)


 
5.4
 
Title to Purchased Assets, Right to Conduct Business.
 
9
 
 
5.5
 
Orders.
 
9
 
 
5.6
 
Intellectual Property.
 
9
 
 
5.7
 
Litigation.
 
10
 
 
5.8
 
Compliance with Laws: Permits.
 
10
 
 
5.9
 
Financial Advisors.
 
11
 
 
5.10
 
Sole Subsidiary.
 
11
 
 
5.11
 
No Further Representations
 
11
 
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
  
11
 
 
6.1
 
Organization and Good Standing.
 
11
 
 
6.2
 
Authorization of Agreement.
 
11
 
 
6.3
 
Financial Advisors.
 
11
 
ARTICLE 7 COVENANTS
 
  
11
 
 
7.1
 
Non-Competition; Confidentiality.
 
11
 
 
7.2
 
Publicity.
 
12
 
 
7.3
 
Sellers' Continued Operations.
 
13
 
 
7.4
 
Licenses Outside the Oil and Gas Market.
 
13
 
ARTICLE 8 CONDITIONS TO CLOSING
 
  
13
 
ARTICLE 9 CLOSING DELIVERABLES
 
  
14
 
 
9.1
 
Sellers' Deliverables.
 
14
 
 
9.2
 
Purchasers' Deliverables.
 
14
 
ARTICLE 10 TERMINATION
 
  
15
 
 
10.1
 
Termination by Purchasers.
 
15
 
 
10.2
 
Termination by Sellers.
 
15
 
 
10.3
 
Effect of Termination.
 
15
 

 
 
ii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
ARTICLE 11 INDEMNIFICATION
 
  
15
 
 
11.1
 
Indemnification Obligations.
 
15
 
 
11.2
 
Indemnification Procedures For Third-Person Claims.
 
16
 
 
11.3
 
General Procedures.
 
16
 
ARTICLE 12 TAXES
 
  
16
 
 
12.1
 
Taxes.
 
16
 
 
12.2
 
Cooperation on Tax Matters.
 
16
 
ARTICLE 13 MISCELLANEOUS
 
  
17
 
 
13.1
 
Expenses.
 
17
 
 
13.2
 
Jurisdiction.
 
17
 
 
13.3
 
Entire Agreement; Amendments and Waivers.
 
17
 
 
13.4
 
Governing Law.
 
17
 
 
13.5
 
Notices.
 
17
 
 
13.6
 
Severability.
 
18
 
 
13.7
 
Binding Effect; Assignment.
 
18
 
 
13.8
 
Non-Recourse.
 
18
 
 
13.9
 
Counterparts.
 
18
 


 
iii

--------------------------------------------------------------------------------

Schedules
2.2.          Excluded Assets
2.3.          Excluded Liabilities
3.2.          Transition Items
3.3.          Payment Instructions
5.6(a).     Listing of Certain Intellectual Property
5.6(g).     Existing Non-Disclosure Agreements.
5.6(j).      Existing Contract Orders
5.6(k).     Software
5.7.           Legal Proceedings
7.1(a).     Key Shareholders
7.1(b).     Non-Compete Exceptions


Exhibits
A.          Bill of Sale and Intellectual Property Assignment and Grant-Back
License Agreement
B.             Termination, Assignment, Settlement, and General Release
Agreement
C.             Non-Competition and Non-Disclosure Agreement
D.             Supply Agreement




iv

--------------------------------------------------------------------------------

TECHNOLOGY PURCHASE AGREEMENT
This Technology Purchase Agreement dated as of March 13, 2017, (the "Agreement")
is by and between
Schlumberger Technology Corporation, a Texas corporation, Schlumberger Canada
Limited, a Canadian entity, and Schlumberger B.V., an entity organized under the
laws of the Netherlands, (collectively "Purchasers"); and
Enviro Voraxial Technology, Inc., an Idaho corporation, and Florida Precision
Aerospace, Inc. a Florida corporation ("Sellers").
WHEREAS, Sellers presently conduct the Business and own various assets related
thereto; and
WHEREAS, Sellers desire to sell, transfer and assign to Purchasers, and
Purchasers desire to acquire and assume from Sellers, all of the Purchased
Assets, all as more specifically provided herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
ARTICLE 1 
DEFINITIONS

1.1          Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1.1:
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, and the term "control" (including the
terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
"Business" means the businesses of Sellers related to phase or constituent
sensing or separation (e.g., liquid-liquid, liquid-solid or liquid-gas
separation and gas or liquid sensing), including all product lines and services
related thereto and including the Voraxial product line and services.
"Business Day" means any day of the year other than a Saturday, a Sunday, or any
day on which the Federal Reserve Bank of Dallas is closed.
"Documents" means any and all files, documents, instruments, computer programs
on a tangible medium, papers, books, reports, records, tapes, microfilms,
templates, vendor lists, supply-chain documents, photographs, letters, budgets,
forecasts, ledgers, journals, customer lists, regulatory filings, operating data
and plans, technical documentation (e.g., design specifications, engineering
files, functional requirements, operating instructions, source code, logic
manuals, flow charts), user documentation (e.g., installation guides, user
S-1

--------------------------------------------------------------------------------

 
manuals, training materials, release notes, working papers), marketing
documentation (e.g., sales brochures, flyers, pamphlets, web pages, etc.), and
other similar materials, in each case whether or not in electronic form.
"Environmental Law" means any foreign, federal, state or local statute,
regulation, ordinance, rule of common law or other legal requirement as now or
hereafter in effect in any way relating to the protection of human health and
safety, the environment or natural resources.
"Governmental Body" means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
"Intellectual Property License" means (i) any grant to a third Person of any
right to use or otherwise related to any of the Purchased Intellectual Property,
and also means (ii) any grant to Sellers of a right to use a third Person's
intellectual property rights for or related to the use of any Purchased
Intellectual Property or conducting the Business.
"Knowledge of Sellers" means the actual knowledge, after due inquiry, of the
officers, directors and Key Shareholders of Sellers, and the knowledge that each
such person would have reasonably acquired after due inquiry or by virtue of his
or her position.
"Law" means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation or other requirement of a
Governmental Body.
"Legal Proceeding" means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.
"Liability" means any debt, loss, damage, adverse claim, liability or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto.
"Lien" means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, bond-holder rights, transfer restriction under
any shareholder or similar agreement, encumbrance or any other restriction or
limitation whatsoever.
"Oil-and-Gas Market" means a market related to the exploration, drilling,
production, processing, separation, transportation, distribution or refining of
hydrocarbons, including the entirety of the upstream, midstream and downstream
petroleum and natural-gas markets.
"Order" means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.
 
S-2

--------------------------------------------------------------------------------

"Ordinary Course of Business" means the ordinary and usual course of normal
day-to-day operations of the Business consistent with past practice.
"Permits" means any approvals, authorizations, consents, licenses, permits or
certificates.
"Person" means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
"Purchased Intellectual Property" means all intellectual property rights
(including the right to sue and collect past damages for infringement or
misappropriation thereof) owned by, used by, or assigned to Sellers in
connection with the Business and arising from or in respect of the following,
whether protected, created or arising under the laws of the United States or any
other jurisdiction:
(i)          all patents and patent applications (whether active, expired or
abandoned) worldwide, including continuations, divisionals, counterparts,
continuations-in-part, or reissues of patent applications and patents issuing
thereon or related thereto (collectively, "Patents"),
(ii)          all trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, internet domain names and corporate names and
general intangibles of a like nature, together with the goodwill associated with
any of the foregoing, and all applications, registrations and renewals thereof,
(collectively, "Marks"),
(iii)          all copyrights (and, if any, registrations and applications
therefor), works of authorship and mask work rights (collectively,
"Copyrights"),
(iv)          all confidential Technology and other proprietary and confidential
information in possession of Sellers used in connection with the Business
(collectively, "Trade Secrets"), and
(v)          all Software and non-confidential Technology in possession of
Sellers used in connection with the Business.
"Sellers" means Enviro Voraxial Technology, Inc. and Florida Precision
Aerospace, Inc., both collectively and each individually.
"Software" means any and all (i) computer programs, including any and all
software implementations of algorithms, firmware, networking protocols, models
and methodologies, whether in source code or object code, (ii) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing, (iv)
screens, user interfaces, report formats, development tools, templates, menus,
buttons, icons and other elements related to human-machine interfaces, and
(v) all documentation including user manuals and other training documentation
related to any of the foregoing.
 
S-3

--------------------------------------------------------------------------------

"Taxing Authority" shall mean the U.S. Internal Revenue Service and any other
Governmental Body responsible for the administration of any Tax.
"Tax" or "Taxes" means (i) any and all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any Taxing
Authority in relation to the foregoing, and (iii) any liability in respect of
any items described in clauses (i) and (ii) payable by reason of contract,
assumption, transferee liability, operation of law, Treasury Regulation
section 1.1502‑6(a) (or any predecessor or successor thereof or any analogous or
similar provision under law) or otherwise.
"Technology" means all discoveries, concepts, designs, drawings, formulae,
algorithms, procedures, compositions, methods, databases, techniques (including
manufacturing and production processes and techniques), ideas, know-how,
show-how, research and development, technical data, programs, subroutines,
specifications, technical information, commercial information (e.g., customer
lists, supplier lists, supply-chain information, pricing and cost information,
and business and marketing plans and proposals) processes, inventions (whether
patentable or unpatentable and whether or not reduced to practice), creations,
improvements, works of authorship and other similar materials, and all
recordings, graphs, drawings, reports, analyses, and other writings, and other
tangible embodiments of the foregoing, in any form whether or not specifically
listed herein, and all related technology.
1.2          Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:
Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.
Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
S-4

--------------------------------------------------------------------------------

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any "Section" are to the corresponding Section of this Agreement unless
otherwise specified.
Herein. The words such as "herein," "hereinafter," "hereof," and "hereunder"
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
Including. The word "including" or any variation thereof means "including,
without limitation" and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
1.3          Joint Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto. No presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

ARTICLE 2 
PURCHASE AND SALE OF ASSETS

2.1          Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, at Closing Purchasers shall (or shall cause its designated
Affiliate or Affiliates to) purchase, acquire and accept from Sellers, and
Sellers shall sell, transfer, assign, convey and deliver to Purchasers (or its
designated Affiliate or Affiliates) all of Sellers' right, title and interest
in, to and under the Purchased Assets, free and clear of all Liens. "Purchased
Assets" shall mean each of the following assets:
(a)
the Purchased Intellectual Property; and



(b)
all Documents related to the Business or to the Purchased Intellectual Property.


            2.2          Excluded Assets. Nothing herein shall be deemed to
sell, transfer, assign or convey the Excluded Assets—which are all assets of the
Sellers that are not Purchased Assets ("Excluded Assets")—to Purchasers, and
Sellers shall retain all right, title and interest to, in and under the Excluded
Assets. Excluded Assets include those assets identified in Schedule 2.2.
2.3          Excluded Liabilities. Purchasers are not assuming and shall not be
responsible for any Liabilities or obligations of Sellers of any kind or nature
whatsoever, including any liabilities with respect to the Purchased Assets or
Sellers' or Sellers' future Affiliates' conduct of the Business or businesses
unrelated to the Business prior to or after Closing. Any and all Liabilities of
the Sellers and their future Affiliates are expressly excluded (the "Excluded
Liabilities"). And Excluded Liabilities include those identified on Schedule
2.3.
2.4          Grant-Back License. Purchasers shall grant to Sellers, in
accordance with the terms and conditions of the Bill of Sale and Intellectual
Property Assignment and Grant-Back License Agreement (which, for the sake of
clarity, is subject to Sellers' obligations of confidentiality under Article 7
hereof) in the form of Exhibit A hereto:
S-5

--------------------------------------------------------------------------------

(a)
a non-exclusive, worldwide, royalty-free license (nontransferable, but
sublicensable to Sellers' Affiliates), to make, use, sell, offer for sale, and
import products and processes embodying the Purchased Intellectual Property
outside the Oil-and-Gas Market; and

 
(b)
a non-exclusive, worldwide, royalty-free license (nontransferable, but
sublicensable to Sellers' Affiliates) to make, use, sell, offer for sale, and
import products and processes embodying the Purchased Intellectual Property in
the Oil-and-Gas Market, but only to the extent necessary to:

 
(i)
repair or service, but not remanufacture, any goods incorporating the Purchased
Intellectual Property that Sellers sold to third Persons prior to Closing or on
or after Closing in accordance section 2.4(b)(ii) below; or

 
(ii)
fulfill, on or after Closing, any obligation identified in Schedule 5.6(j) to
deliver goods incorporating the Purchased Intellectual Property;

 
(c)
a right to use any tangible copies of the Documents or Technology assigned to
Purchasers that remain in Sellers' possession, but solely for the purpose of
effecting Sellers' rights described in Sections 2.4(a) and 2.4(b) above;

 
(d)
to the extent the Purchased Intellectual Property is a Copyright, a
non-exclusive, worldwide, royalty-free license (nontransferable, but
sublicensable to Sellers' Affiliates) to copy and make derivative works, but
solely for the purpose of effecting Sellers' rights described in Section 2.4(a)
and 2.4(b) above; and

 
(e)
a non-exclusive, worldwide, royalty free license to use the Marks in commerce
for a period of six-months immediately after the Closing Date, but only to the
extent necessary to 1) facilitate Sellers' transition to new trademarks and 2)
to further Sellers' license rights under Sections 2.4(a) and 2.4(b).


            2.5          No Implied Rights, No Trademark Rights. Except as
expressly provided in Section 2.4 above, Sellers retain no right to or to use
the Purchased Assets (including the Marks), implied or otherwise.
2.6          Improper Market Entry. Notwithstanding the foregoing or anything
else in this Agreement, Sellers shall not exercise their rights under Section
2.4 above if that exercise of their rights will or is likely to cause products
or processes embodying the Purchased Intellectual Property to enter the
Oil-and-Gas market, excluding any such entry pursuant to Section 2.4(b).
 
S-6

--------------------------------------------------------------------------------

2.7          Further Conveyances and Assumptions; Consent of Third Parties. From
time to time following Closing, Sellers and Purchasers shall, and shall cause
their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases and acquaintances and such
other instruments, and shall take such further actions, as may be necessary or
appropriate to assure fully to Purchasers and their respective successors or
assigns, all of the properties, rights, titles, interests, remedies, powers and
privileges intended to be conveyed to Purchasers under this Agreement and the
Sellers Documents, and to otherwise make effective the transactions contemplated
hereby and thereby.
ARTICLE 3
CONSIDERATION

3.1          Consideration. The aggregate consideration for the Purchased Assets
shall be an amount in cash equal to Four Million U.S. Dollars ($4,000,000) (the
"Purchase Price").
3.2          Payment of Purchase Price at Closing. On the Closing Date,
Purchasers shall hold back or pay the Purchase Price as follows:
(a)
Two Million Six Hundred Thousand U.S. Dollars ($2,600,000) shall be paid
directly to Florida Precision Aerospace, Inc.

 
(b)
Four Hundred Thousand U.S. Dollars ($400,000) shall be paid directly Enviro
Voraxial Technology, Inc.

 
(c)
One Million U.S. Dollars ($1,000,000) shall be held back by Purchasers to be
paid to Florida Precision Aerospace, Inc., upon completion, as determined solely
by Purchasers, of both 1) the complete transfer of the Purchased Intellectually
Property to Purchasers and 2) the provision by Sellers of transition
information, assets and services ("Transition Items") to Purchasers sufficient
to reasonably enable Purchasers to commercialize the Purchased Assets, including
the Transition Items identified in and provided in accordance with Schedule 3.2.

 
(d)
Purchasers may, at their discretion, deduct from the payment due to Sellers
under Section 3.2(c) the value of any claims they may have against Sellers
pursuant or related to this Agreement; and, to be clear, this right to deduct is
not Purchasers' exclusive remedy for claims under this Agreement, nor does it
limit Purchasers' other rights in any way whatsoever.


Purchasers' payment of the Purchase Price will be allocated amongst the
Purchasers as follows:
·
Schlumberger Technology Corporation: 85% for all U.S. rights in and to the
Purchased Assets;

 
·
Schlumberger B.V.: 14% for all non-U.S. and non-Canadian rights in and to the
Purchased Assets; and

 
·
Schlumberger Canada: 1% for all Canadian rights in and to the Purchased Assets.


            Payment Mechanism.  All such amounts shall be paid by wire transfer
of immediately available funds in accordance with the payment instructions set
forth in Schedule 3.3.
 
S-7

--------------------------------------------------------------------------------

3.3          Holdback A Non-Exclusive Remedy. The parties agree that the
holdback provided by Section 3.2 above is non-exclusive and in addition to any
other rights and remedies that Purchasers may have hereunder or at law or in
equity.
3.4          Withholding of Taxes. For any funds provided to Sellers pursuant to
this Agreement, Purchasers may withhold applicable Taxes for the account of
Sellers, to the extent required by law.
ARTICLE 4
CLOSING

4.1          Closing. The closing of the purchase and sale of the Purchased
Assets provided for in Article II hereof ("Closing") shall take place at 11210
Equity Dr., Houston, TX 77041 at 10:00 a.m. (Houston time) (or at such other
time and place—including via virtual or telephonic conference or via electronic
communications—as the parties may, upon written agreement, designate in writing)
on the Closing Date.
4.2          Closing Date. The "Closing Date" shall be three Business Days
following the date all conditions set forth in Article 8 (Conditions to Closing)
have been satisfied.
ARTICLE 5          
REPRESENTATIONS AND WARRANTIES OF SELLER

Sellers hereby represent and warrant to Purchasers that:
5.1          Organization and Good Standing. Sellers are corporations duly
organized, validly existing and in good standing under the laws of the State of
Idaho, for Enviro Voraxial Technology, Inc., and the laws of the State of
Florida, for Florida Precision Aerospace, Inc., and Sellers have all requisite
corporate power and authority to own and use the Purchased Assets and to conduct
the Business conducted pursuant to Sellers' Ordinary Course of Business.
5.2          Authorization of Agreement. Sellers have all requisite power,
authority and legal capacity to execute and deliver this Agreement, and all
other agreements, documents, instruments or certificates contemplated to be
executed by Sellers pursuant to this Agreement ("Sellers Documents"). The
execution and delivery of this Agreement, the Sellers Documents, and all
transactions contemplated by the Agreement or the Sellers Documents have been
duly authorized by all requisite corporate action on the part of Sellers prior
to execution of such.
5.3          Conflicts; Consents of Third Parties. Execution and delivery by
Sellers of this Agreement, the Sellers Documents, the consummation of the
transactions contemplated by the Agreement and Sellers Documents, or compliance
by Sellers with any of the provisions hereof or thereof will not, with respect
to the Purchased Assets or conducting of the Business:
(a)
conflict with, or result in any violation of or default under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to a
loss of a material benefit,

 
(b)
give rise to any obligation of Sellers to make any payment, or to the increased,
additional, accelerated or guaranteed rights or entitlements of any Person,

 
(c)
result in the creation of any Liens, or

 
S-8

--------------------------------------------------------------------------------

 
(d)
otherwise breach or violate any contract, license, or agreement to which Sellers
are bound.


            5.4          Title to Purchased Assets, Right to Conduct Business.
Sellers exclusively own and have good title to each of the Purchased Assets,
free and clear of all Liens. There are no restrictions of any kind related to
the use of the Purchased Assets in conducting the Business; nor are there any
restrictions on conducting the Business as Sellers would conduct in their
Ordinary Course of Business. Moreover, the Purchased Assets are of sufficient
character and quality to enable Purchasers to reasonably commercialize the
Purchased Assets and conduct the Business independently.
5.5          Orders. There are no Orders to which Sellers are a party or by
which Sellers are bound.
5.6          Intellectual Property. Schedule 5.6(a) is not a complete list of
all Purchased Intellectual Property, but does set forth an accurate and complete
list of all Patents, registered Marks, pending applications for registrations of
any Marks, and unregistered Marks, owned or filed by Sellers.
(a)
Sellers are the sole and exclusive owners of all right, title and interest in
and to all of the Purchased Intellectual Property, free and clear of all Liens.
All Purchased Intellectual Property was created solely by or for Sellers (or
their predecessors in interest), and Sellers have obtained, through enforceable
written agreements, assignment of all rights in and to the Purchased
Intellectual Property from those who may have contributed to or participated in
the conception or development thereof. Accordingly, no present or former
employee, agent or consultant has any right, title, or interest, directly or
indirectly, in whole or in part, in any Purchased Intellectual Property.

 
(b)
Neither the Purchased Assets nor conducting the Business infringes, is a
misappropriation of, or violates any intellectual property right of any third
Person, and no such claim (i) has ever been threatened or asserted, or (ii) is
pending against Sellers. And there are no facts or circumstances, in relation to
the Purchased Assets or conducting the Business, that would reasonably form the
basis for any claim of infringement, misappropriation, or other violation of any
intellectual property right of any third Person

 
(c)
Except for any patents that have expired due to term, all of Sellers' rights in
and to the Purchased Intellectual Property are valid and enforceable. No claims
challenging or questioning the validity or enforceability of the Purchased
Intellectual Property have been asserted, and there are no facts or
circumstances that would reasonably form the basis for any claim challenging the
ownership, use, validity or enforceability of the Purchased Intellectual
Property.

 
(d)
No claim that the Purchased Intellectual Property was infringed, misappropriated
or otherwise violated has been made by Sellers or Sellers' predecessors in
interest.

 
(e)
No third Person is infringing, violating, misusing or misappropriating any of
the Purchased Intellectual Property.

 
S-9

--------------------------------------------------------------------------------

(f)
Except for commercial off-the-shelf licenses, there is no Intellectual Property
License with a third Person with respect to the Purchased Assets or in relation
to Business.

 
(g)
No Trade Secret or any other non-public, proprietary information material to the
Business or related to the Purchased Intellectual Property has been authorized
to be disclosed or has been actually disclosed by Sellers (or a predecessor in
interest) to any employee or any third Person, other than pursuant to a
non-disclosure agreement restricting the disclosure and use of the Purchased
Intellectual Property and as provided on Schedule 5.6(g). Sellers have taken
adequate security measures to protect the secrecy, confidentiality and value of
all the Trade Secrets of Sellers and any other confidential information,
including invention disclosures not covered by any patents owned or patent
applications filed or abandoned by Sellers, which measures provide no less than
a reasonable degree of care.

 
(h)
No employee, consultant, independent contractor or other third Person with an
obligation of confidentiality to Sellers, as a result of or in the course of
such employee's, consultant's or independent contractor's engagement by Sellers,
is in default or breach of any material term of any employment agreement,
non-disclosure agreement, assignment of invention agreement or similar
agreement.

 
(i)
The consummation of the transactions contemplated hereby will not result in the
loss or impairment of Purchasers' right to own or use any of the Purchased
Intellectual Property.

 
(j)
Except as provided in Schedule 5.6(j) (which the parties may amend, upon
agreement, via a written instrument), there are no contracts or other
obligations related to the Purchased Intellectual Property or the Business
(whether, for the sake of clarity, in the Oil-and-Gas Market or not) requiring
purchases from or sales to a particular Person.

 
(k)
Schedule 5.6(k) sets forth a complete and accurate list of (i) all Software that
is owned exclusively by Sellers and is material to the operation of the Business
and (ii) all Software that is used by Sellers in the Business that is not
exclusively owned by Sellers, excluding Software available on reasonable terms
through commercial distributors for a license fee of no more than $1,000.


5.7          Litigation. Except as provided on Schedule 5.7, there is no Legal
Proceeding pending nor has any Legal Proceeding been threatened against Sellers,
or any of the officers, directors or Key Shareholders thereof, or to which
Sellers are otherwise a party; nor is there any reasonable basis for any such
Legal Proceeding.
5.8          Compliance with Laws: Permits. Sellers are in compliance in all
material respects with all Laws of any Governmental Body with respect to the
Purchased Assets or the Business, and, to be clear, Sellers have complied with
all federal and state securities laws, regulations and requirements in relation
to the sale of Purchased Assets, this Agreement, or the Business. Sellers have
not received any written or other notice of nor been charged with the violation
of any Laws. Sellers are not under investigation with respect to the violation
of any Laws, and there are no facts or circumstances
 
S-10

--------------------------------------------------------------------------------

which could reasonably form the basis for any such violation, including any
violation of any Environmental Law or Permit.
5.9          Financial Advisors. No Person has acted, directly or indirectly, as
a broker, finder or financial advisor for Sellers in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
5.10          Sole Subsidiary. Florida Precision Aerospace, Inc., is a Florida
corporation in good standing, is wholly owned by Enviro Voraxial Technology,
Inc., and is Enviro Voraxial Technology, Inc.'s sole subsidiary. Enviro Voraxial
Technology, Inc. is Florida Precision Aerospace, Inc.'s sole parent entity, and
Enviro Voraxial Technology, Inc. has no parent entity.
5.11          No Further Representations. EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT AND NOTWITHSTANDING ANYTHING ELSE TO
THE CONTRARY HEREIN, THE PARTIES AGREE THAT NEITHER PURCHASERS NOR SELLERS NOR
ANY OF THEIR AFFILIATES OR REPRESENTATIVES HAVE MADE OR ARE MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL. FOR
THE SAKE OF CLARITY AND, AGAIN, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY CONTAINED IN THIS AGREEMENT, SELLERS HAVE MADE NO IMPLIED
REPRESENTATION OR WARRANTY TO PURCHASERS AS TO THE CONDITION, MERCHANTABILITY,
USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE
PURCHASED ASSETS.


ARTICLE 6          
REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Purchasers hereby represent and warrant to Sellers that:
6.1          Organization and Good Standing. Purchasers are entities duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of formation.

            6.2          Authorization of Agreement. Purchasers have full
corporate power and authority to execute and deliver this Agreement and each
other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by Purchasers in connection with the consummation of
the transactions under this Agreement. The execution, delivery and performance
of those documents have been duly authorized by all necessary corporate action
on behalf of Purchasers.
6.3          Financial Advisors. No Person has acted, directly or indirectly, as
a broker, finder or financial advisor for Purchasers in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
ARTICLE 7
COVENANTS

7.1          Non-Competition; Confidentiality.


(a)
Upon the Closing Date and until the three-year anniversary thereof, Sellers,
their future Affiliates, and "Key Shareholders" (as provided on Schedule 7.1(a))
shall not

S-11

--------------------------------------------------------------------------------



participate or cause participation in the Oil-and-Gas Market in relation to the
Business, except to the extent necessary to:


(i)
repair or service, but not remanufacture, any goods Sellers sold to third
Persons prior to Closing or on or after Closing in accordance with 7.1(a)(ii)
below;

 
(ii)
fulfill, on or after Closing, any obligation identified in Schedule 5.6(j) to
deliver goods or services; or

 
(iii)
continue an existing business expressly identified on Schedule 7.1(b) as an
exception for a particular one of Sellers or a particular Key Shareholder.

 
(b)
Sellers shall take all reasonable measures to ensure the confidentiality and
prevent the improper use of all Trade Secrets. To that end, Sellers, their
future Affiliates, and employees, directors, or officers thereof, shall be bound
to not disclose or use the Trade Secrets unless such disclosure or use is
necessary to employ a right under a license granted to Sellers pursuant to this
Agreement. And, in the event of such disclosure or use, using at least a
reasonable degree of care, Sellers shall ensure the receiving Person shall and
can maintain the secrecy, and police any improper use, of the disclosed Trade
Secrets.

 
(c)
The covenants and undertakings contained in this Section 7.1 relate to matters
which are of a special, unique and extraordinary character, and a violation or
threatened violation of any of the terms of this Section 7.1 will cause
irreparable injury to the Purchasers, the amount of which cannot be adequately
compensated. Therefore, Purchasers will be entitled to an injunction,
restraining order or other equitable relief from any court of competent
jurisdiction in the event of any actual or threatened breach of this
Section 7.1. The rights and remedies provided by this Section 7.1 are cumulative
and in addition to any other rights and remedies which Purchasers may have
hereunder or at law or in equity. In the event that Purchasers were to seek
damages for any breach of this Section 7.1, the portion of the Purchase Price
which is allocated by the parties to the foregoing covenant shall not be
considered a measure of or limit on such damages.

 
(d)
The parties hereto agree that, if any court of competent jurisdiction in a final
nonappealable judgment determines that a specified time period, a specified
geographical area, a specified business limitation or any other relevant feature
of this Section 7.1 is unreasonable, arbitrary or against public policy, then a
lesser time period, geographical area, business limitation or other relevant
feature which is determined to be reasonable, not arbitrary and not against
public policy may be enforced against the applicable party.


7.2          Publicity.
(a)
Except as required under applicable Law, by the applicable rules of the
respective stock exchange on which Purchasers or Sellers (or an Affiliate of
either) list securities, or reasonably necessary to further the transactions
contemplated by this Agreement, neither Sellers nor Purchasers shall issue any
press release or public

S-12

--------------------------------------------------------------------------------

announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto.


(b)
Except as required under applicable Law, by the applicable rules of the
respective stock exchange on which Purchasers or Sellers (or an Affiliate of
either) list securities, or reasonably necessary to further the transactions
contemplated by this Agreement, Purchasers and Sellers agree that the terms of
this Agreement shall not be disclosed or otherwise made available to the public.


7.3          Sellers' Continued Operations. For any goods and services Sellers
may provide, in relation to the Business, either prior to Closing or after
Closing but pursuant to a right under Section 2.4, Sellers agree that they will
operate the Business in a manner providing at least the quality and service as
it has in its Ordinary Course of Business, including fulfilling Sellers'
obligations with respect to any orders identified on Schedule 5.6(j).
Furthermore, Sellers agree to not, without permission from Purchasers, which
shall not be unreasonably withheld, enter into any new obligations related to
the Purchased Intellectual Property or the Business until after Closing, and
even then only to the extent expressly permitted under this Agreement. 
Purchaser shall provide a response to Seller within two (2) Business Days.
7.4          Licenses Outside the Oil and Gas Market. Following Closing,
Purchasers agree to not grant any licenses to make, use, sell, offer for sale,
and import products and processes embodying the Purchased Intellectual Property
outside the Oil-and-Gas Market, except if such license is being granted
(a)
to an Affiliate of one or more of the Purchasers;



(b)
to a customer of one or more of the Purchasers, or a customer of an Affiliate
thereof; or


(c)
pursuant to a sale of assets or a business that employs the Purchased
Intellectual Property.



ARTICLE 8
CONDITIONS TO CLOSING

The obligation of Purchasers to effect purchase of the Purchased Assets and its
other obligations under this Agreement shall be subject to the satisfaction, or
Purchasers' waiver, of the following conditions on or prior to the Closing Date:
(a)
Sellers shall have performed, in all material respects, its covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing Date, and Purchasers shall have received a written certification
from Sellers to such effect;

 
(b)
the representations and warranties of Sellers in Article 5 and as contained
elsewhere in this Agreement shall be continuously true and correct as of the
date of this Agreement and as of the Closing Date as though made as of such
date;

 
S-13

--------------------------------------------------------------------------------

(c)
Sellers shall have obtained necessary corporate approval, including from
shareholders of any class or series of Sellers' stock necessary for such
approval, to adopt and approve this Agreement and the transactions contemplated
by this Agreement;



(d)
Sellers shall have obtained a duly executed Termination, Assignment, Settlement
And General Release Agreement—as set forth in the form provided as Exhibit
B—from named inventor on U.S. Patent Nos. 6,248,231 and 7,727,386 Mr. Michael A.
Anthony ("Anthony"), and fulfilled all obligations regarding payment of funds to
Anthony thereunder; and



(e)
Since the execution of this Agreement, the value or condition of the Purchased
Assets has not been substantially and materially reduced.


ARTICLE 9
CLOSING DELIVERABLE

9.1          Sellers' Deliverables. At Closing, Sellers shall deliver, or shall
cause to be delivered, to Purchasers:


(a)
a duly executed Non-Competition Agreement in the form of Exhibit C hereto signed
by each of the Key Shareholders;



(b)
a duly executed Bill of Sale and Intellectual Property Assignment and Grant-Back
License Agreement in the form of Exhibit A hereto signed by Sellers;



(c)
a duly executed Termination, Assignment, Settlement And General Release
Agreement from Anthony, and evidence establishing payment of funds due to and
acceptance of those funds by Anthony;



(d)
a duly executed Supply Agreement in the form of Exhibit D hereto signed by
Sellers; and



(e)
such other documents as Purchasers may reasonably request.


9.2          Purchasers' Deliverables. At Closing, Purchasers shall deliver, or
shall cause to be delivered:


(a)
a duly executed Supply Agreement in the form of Exhibit D hereto signed by
Purchasers;



(b)
a duly executed Bill of Sale and Intellectual Property Assignment and Grant-Back
License Agreement in the form of Exhibit A hereto signed by Purchasers; and



(c)
evidence establishing the wire transfer referred to in Section 3.2 hereof.

 
S-14

--------------------------------------------------------------------------------

 
ARTICLE 10
TERMINATION
10.1          Termination by Purchasers. Purchasers may terminate this Agreement
prior to Closing if (a) Sellers fail to satisfy any or all of the conditions of
closing outlined in Sections 8.1(a)-(d) by May 30, 2017, (or on a later date as
the parties may, upon agreement, designate in writing) (b) the value or
condition of the Purchased Assets has been substantially and materially reduced;
(c) Sellers materially breach any covenant or obligation it has under this
Agreement; or (d) any representation or warranty of Sellers in Article 5 becomes
untrue.
10.2          Termination by Sellers. Sellers may terminate this Agreement prior
to Closing if (a) Purchasers materially breach any covenant or obligation it has
under this Agreement or (b) if any representation or warranty of Purchasers in
Article 6 becomes untrue.
10.3          Effect of Termination. In the event of termination of this
Agreement  pursuant to this Article 10, all obligations of the parties hereto
shall terminate, except that nothing herein shall relieve any party from any
liability for any willful and material breach by such party of any of its
representations, warranties, covenants or agreements set forth in this Agreement
(it being understood that the failure of a party to effect Closing when required
under the terms of this Agreement shall constitute a willful and material
breach), and all rights and remedies of such non-breaching party under this
Agreement in the case of such a willful and material breach, at law or in
equity, shall be preserved.
ARTICLE 11
INDEMNIFICATION
11.1          Indemnification Obligations. Sellers hereby agree to indemnify and
hold Purchasers and its directors, officers, employees, Affiliates, agents,
attorneys, representatives, successors and assigns (collectively, the
"Purchasers Indemnified Parties") harmless, for direct or third-Person claims,
from and against:
(a)
any and all losses, liabilities, obligations, costs, expenses (including
attorneys' fees), and damages (individually, a "Loss" and, collectively,
"Losses") based upon, attributable to or resulting from the failure of any
representation or warranty of Sellers set forth in this Agreement or in any
Seller Document, to be true and correct in all respects at the date hereof and
at the Closing Date;

 
(b)
any and all Losses based upon, attributable to or resulting from the breach of
any covenant or other agreement on the part of Sellers under this Agreement or
any Seller Document;

 
(c)
any and all Losses based upon Sellers' conduct of the Business prior to Closing,
or Sellers' exercise of its rights, on or after Closing, pursuant Section 2.4
hereunder,

 
(d)
any and all Losses based upon Sellers' or their future Affiliates' conduct with
respect to a third Person prior to or after Closing, and

 
(e)
any and all Losses arising out of, based upon or relating to any Excluded Asset
or any Excluded Liabilities.

 
S-15

--------------------------------------------------------------------------------

11.2          Indemnification Procedures For Third-Person Claims.
(a)
In the event that any Legal Proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any third Person in respect of which
payment may be sought under Section 11.1 hereof, the indemnified party shall
reasonably and promptly cause written notice of the assertion of any Claim of
which it has knowledge which is covered by this indemnity to be forwarded to the
indemnifying party. If the indemnified party defends any Claim, then the
indemnifying party shall reimburse the indemnified party for the expenses of
defending such Claim upon submission of periodic bills. The indemnifying party
may participate, at his or its own expense, in the defense of such Claim. The
parties hereto agree to cooperate fully with each other in connection with the
defense, negotiation or settlement of any such Claim.


11.3          General Procedures.
(a)
After any final judgment or award shall have been rendered by a Governmental
Body of competent jurisdiction and the expiration of the time in which to appeal
therefrom, or a settlement shall have been consummated, or the indemnified party
and the indemnifying party shall have arrived at a mutually binding agreement
with respect to a Claim hereunder, the indemnified party shall forward to the
indemnifying party notice of any sums due and owing by the indemnifying party
pursuant to this Agreement with respect to such matter and the indemnifying
party shall be required to pay all of the sums so due and owing to the
indemnified party by wire transfer of immediately available funds within ten
(10) business days after the date of such notice.



(b)
The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.


ARTICLE 12
TAXES
12.1          Taxes. Sellers shall (i) be responsible for (and shall indemnify
and hold harmless Purchasers against) any and all Liabilities for any sales,
use, stamp, documentary, filing, recording, transfer, stock transfer, gross
receipts, registration, duty, securities transactions or similar fees or Taxes
or governmental charges (together with any interest or penalty, addition to tax
or additional amount imposed) as levied by any Taxing Authority in connection
with the transactions contemplated by this Agreement (collectively, "Transfer
Taxes"), regardless of the Person liable for such Transfer Taxes under
applicable Law, and (ii) timely file or caused to be filed all necessary
documents (including all tax returns) with respect to Transfer Taxes.
12.2          Cooperation on Tax Matters. Purchasers and Sellers shall furnish
or cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to the Purchased Assets as is reasonably
necessary for the preparation and filing of any tax return, claim for refund or
other required or optional filings relating to Tax matters, for the preparation
for any Tax audit, for the preparation for any Tax protest, for the prosecution
or defense of any suit or other proceeding relating to Tax matters.
 
S-16

--------------------------------------------------------------------------------

ARTICLE 13
MISCELLANEOUS

13.1          Expenses. Except as otherwise provided in this Agreement, each of
Sellers and Purchasers shall bear its own expenses incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby.
13.2          Jurisdiction. The parties hereto hereby irrevocably submit to the
exclusive jurisdiction of any federal or state court located within Harris
County, Texas over any dispute arising out of or relating to this Agreement or
any of the transactions contemplated hereby, and waive any claims a party may
have regarding such court's lack of personal jurisdiction over that party.
13.3          Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof; it supersedes any prior agreement—whether written or oral
and including the "Term Sheet" entered into in November of 2016 between Cameron
International Corporation, an Affiliate of Purchasers, and Enviro Voraxial
Technologies Inc.—and can be amended, supplemented or changed, and any provision
hereof can be waived, only by written instrument making specific reference to
this Agreement signed by the party against whom enforcement of any such
amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
13.4          Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Delaware, without regard to
Delaware's rules of conflicts of law.
13.5          Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), or (ii) one business day following
the day sent by overnight courier (with written confirmation of receipt), in
each case at the following addresses (or to such other address as a party may
have specified by notice given to the other party pursuant to this provision):
If to Sellers, to:
 
Enviro Voraxial Technology, Inc.
821 NW 57th Place
Fort Lauderdale, FL 33309
Attention: President, John A. Di Bella
 

 
S-17

--------------------------------------------------------------------------------

If to Purchasers, to:
 
Schlumberger Technology Corporation
300 Schlumberger Drive
Sugar Land, Texas 77478
Attention: General Counsel
 
With a copy to:
 
Cameron Solutions Inc.
11210 Equity Drive
Houston, Texas 77041
Attention: Vice President, Marketing & Technology



13.6          Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
13.7          Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Sellers or Purchasers (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; except Purchasers may assign this Agreement and any or all rights or
obligations hereunder (including, without limitation, Purchasers' rights to
purchase the Purchased Assets and Purchasers' rights to seek indemnification
hereunder) to any Affiliate of Purchasers.
13.8          Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of Purchasers shall have any liability for any obligations or
liabilities of Purchasers under this Agreement or the Purchasers Documents of or
for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby and thereby.
13.9          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
S-18

--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first written above.


[image1.jpg]
 
 
S-19

--------------------------------------------------------------------------------

 
                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.



[image2.jpg]
 
S-20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.



[image3.jpg]
 
 
S-21

--------------------------------------------------------------------------------